DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 12-18 are pending. Claims 8-11 and 19-27 are withdrawn from consideration. No new matter is found. 
Response to Election/Restriction
3.	Claim 8-11 and 19-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2021.
4.	Applicant's election with traverse of group II in the reply filed on 4/28/2021 is acknowledged.  The traversal is on the ground(s) that there would be no burden in examining Group II with Group I or III because the groups would be co-extensive; and that the prior art Nehring do not make a contribution over the claims.  This is not found persuasive because: 
1) The traversal is on the ground(s) that product groups (e.g., combination/subcombination, related products) share sufficient similarities that searching both groups would not bring about a "serious burden" on the Examiner. This is not found persuasive because of the reasons set forth in the Election/Restriction requirement, Office Action mailed 01/28/2021 wherein the different status and different classification of group of inventions have been identified. Applicant’s traversal is also not found persuasive because the consideration of 
	2) In light of Groups I, II, and III examiner respectfully contends the groups have a lack of unity because while the capped tubes (36) in Nehring discloses removing blood according to the interpretation of inlets as stated below, the capped tubes (36) would still be capable of providing “a way of entering” and can still be considered as inlets. In light of this interpretation Nehring discloses a handle which includes at least one of the inlets inside the handle, as mentioned previously. Claim 8 does recite additional features regarding the specific purposes of the inlets as well as the handle being a bar. However, these features are not considered to be a shared technical feature with the independent claims of 12 and 19 because they are only recited in claim 8. Therefore these limitations would not need to be met in order to determine a lack of unity among independent claims 8, 12, and 19.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. In regards of the term “inlet” its interpretation is dependent on Merriam Webster’s definition “a way of entering” as well as applicants disclosure of how inlet (24) is being used. It is described in the spec that inlet (24) is connected to an external vacuum source via vacuum port (51) (see pg. 12 lines 15-16). According to the disclosure the 
Claim Objections
Claim 16 objected to because of the following informalities:  “a handle” recited in line 1 of claim 16 should read “the handle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Economou (US 3556101 A).
	Regarding claim 12, Economou teaches a collection liner for a medical or a surgical operation (see Abstract), the collection liner comprising: a closed bag portion (drainage bag or liner (18) is provided with closed sides (18a and 18b), a closed top (18c), and a closed bottom (not shown) providing a generally enclosed hollow interior (18d) for the reception of fluids to 
Regarding claim 16, Economou teaches wherein a handle (26) is a bar (see Figure 1) which comprises: branches (conduits (38) and (40) branches from handle (26 and 28)) inside which the inlets advance into the bag portion (see Figure 1).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Economou (US 3556101 A) in view of Smith et al. (US 20140171887 A1), hereinafter referred to as “Smith”.
Regarding claim 13, Economou teaches all of the limitations, as discussed above in claim 12. However, Economou fails to teach the handle further comprising: an inlet for a vacuum.
Smith teaches inlets opening in a bag portion (multiple patient ports (66), see below), and an inlet for a vacuum (suction port (64) is connected to a vacuum source, see last sentence of Paragraph [0020]).
[AltContent: textbox (Suction Port (64))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Patient Ports (66))][AltContent: arrow][AltContent: textbox (Patient Ports (66))][AltContent: arrow]
    PNG
    media_image1.png
    766
    728
    media_image1.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the handle of Economou and further incorporate an inlet for a vacuum source, as taught by Smith. Economou teaches as suction is applied to the line to create negative pressure in the interior of the sleeve like liner, air will also be withdrawn from the area of the chamber to the outside of the liner to create a generally stable or common pressure condition in the interior of the chamber and prevent collapse of the flexible liner, see Col. 1 lines 59-64).
Regarding claim 14, Economou and Smith further teaches wherein the handle comprises: an inlet (patient port (66)) for a collection container tube (used to collect medical waste from the patient, which is stored in the canister liner, see last sentence of Paragraph [0020]).
10.	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Economou (US 3556101 A), as applied in claim 13, and in further view of (JP 2009526556 A, cited in provided translated document).
Regarding claim 15, modified Economou teaches wherein the handle comprises an inlet (patient’s ports (66)). However, Economou does not explicitly teach wherein the inlet is for a solidifying agent.

Modified Economou and JP 2009526556 A are analogous art because they both deal with medical suction bags.  
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the inlet of modified Economou and further include the inlet administering a solidifying agent, as taught by JP 2009526556 A. JP 2009526556 A teaches the solidifying agent helps to coagulate the liquid in the suction bag, so that if for any reason the suction bag is damaged, it will spread widely during removal, transfer, and disposal of the suction bag (see pg. 4 lines 39-41).
11.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Economou (US 3556101 A) in view of Nehring (US 3211144 A).
Regarding claim 17, Economou teaches all of the limitations discussed above, as applied in claim 12. However, Economou fails to teach wherein a bottom of the bag portion comprises an ancillary handle.
Nehring teaches wherein a bottom of the bag portion (base zone (29)) comprises: an ancillary handle (slit (30), see Figure 1).
Economou and Nehring are analogous art because they both deal with a receptacle having improved characteristics in collecting, storing, and dispensing techniques of blood or similar liquids. Economou discloses this invention provides a convenient assembly for receiving 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the bottom bag portion of Economou and further include an ancillary handle, as taught by Nehring. Nehring teaches this will furnish loop portions by means of which the receptacle may be suspended or, if desired, transported (see Col. 2 lines 11-13).
Regarding claim 18, modified Economou, as applied in claim 17, further teaches wherein the ancillary handle is a hole or a slit (slit (30)) formed between two seams (walls (25) and (26) are joined together adjacent their edges (27), see Col. 1 lines 55-58)(see Figure 1 and 2).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Timmermans (US 3782384 A) teaches a collection liner for a medical or a surgical operation (see Abstract), the collection liner comprising: a closed bag portion (flexible bag (8)); inlets opening into the bag portion (20 and 21). However Timmermans fails to disclose a handle which includes at least one of the inlets inside the handle.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R./ (5/24/2021)
Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781